CoNnoe, J.
In proper cases, the judge of the Superior Court has the power to remand a proceeding for compensation under the North Carolina Workmen’s Compensation Act, pending in the Superior Court on an appeal from the award of the North Carolina Industrial Commission, to said Commission for further hearing, before passing upon the award. Otherwise an injustice may be done, because of an inadvertence on the part of the Industrial Commission. See Butts v. Montague Bros., 208 N. C., 186, 179 S. E., 799.
However where, as in the instant case, the Industrial Commission is directed by the court only to make specific findings as to matters which are manifestly immaterial, Conrad v. Foundry Co., 198 N. C., 723, 153 *359S. E., 266, it is error for tbe judge to remand tbe proceeding to tbe Industrial Commission. Tbe court should ordinarily consider and pass upon conclusions of law made by tbe Industrial Commission in support of its award, and accordingly affirm or reverse tbe award.
Tbe order of tbe judge of tbe Superior Court in tbis case is reversed and set aside.
Error.